Exhibit 10.9

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
   1st        day of January 2007 (“Commencement Date”), by and between
EagleBank, a Maryland corporation (“Eagle”), and James H. Langmead (“Langmead”).

RECITAL

Eagle desires to retain Langmead as Executive Vice President and Chief Financial
Officer of Eagle and Langmead desires to accept such employment, all upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the recital, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement, intending to be legally bound, agree as follows:

1.                                       Certain Definitions. As used in this
Agreement, the following terms have the meanings set forth below:

1.1   “Commencement Date” means the date first written above.

1.2   “Bank Regulatory Agency” means any governmental authority, regulatory
agency, ministry, department, statutory corporation, central bank or other body
of the United States or of any other country or of any state or other political
subdivision of any of them having jurisdiction over Eagle or any transaction
contemplated, undertaken or proposed to be undertaken by Eagle, including, but
not necessarily be limited to:

(a)   the Federal Deposit Insurance Corporation or any other federal or state
depository insurance organization or fund;

(b)   the Federal Reserve System, the Comptroller of the Currency, the Maryland
Division of Financial Institutions, or any other federal or state bank
regulatory or commissioner’s office;

(c)   any Person established, organized, owned (in whole or in part) or
controlled by any of the foregoing; and

(d)   any predecessor, successor or assignee of any of the foregoing.

1.3   “Board” means the Board of Directors of Eagle.

1.4   “Bylaws” means the Bylaws of Eagle as in effect from time to time.

1.5   “EBI” means Eagle Bancorp, Inc., a Maryland corporation.

1.6   “Person” means any individual, firm, association, partnership,
corporation, limited liability company, group, governmental agency or other
authority, or other organization or entity.

2.                                       Employment; Term.

2.1   Position. Eagle hereby employs Langmead to serve as Executive Vice
President and Chief Financial Officer of Eagle.

2.2   Term. The term of this Agreement and Langmead’s employment hereunder shall
commence with the Commencement Date and continue until December 31, 2009 (the
“Term”), unless sooner terminated in accordance with the provisions of this
Agreement.

1


--------------------------------------------------------------------------------


3.                                       Duties of Langmead.

3.1 Nature and Substance. Langmead shall report directly to and shall be under
the direction of the Chief Executive Officer of Eagle. The specific powers and
duties of Langmead shall be established, determined and modified by and within
the discretion of the Board.

3.2 Performance of Services. Langmead agrees to devote his full business time
and attention to the performance of his duties and responsibilities under this
Agreement, and shall use his best efforts and discharge his duties to the best
of his ability for and on behalf of Eagle and toward its successful operation.
Langmead shall comply with all laws, statutes, ordinances, rules and regulations
relating to his employment and duties. During the Term of his employment,
Langmead shall not at any time or place directly or indirectly engage or agree
to engage in any business or practice related to the banking business with or
for any other person to any extent whatsoever, other than to the extent required
by the terms and conditions of this Agreement. Langmead agrees that while
employed by Eagle he will not without the prior written consent of the Board,
engage, or obtain a financial or ownership interest, in any other business,
employment, consulting or similar arrangement, or other undertaking (an “Outside
Arrangement”) if such Outside Arrangement would interfere with the satisfactory
performance of Langmead’s duties to Eagle, present a conflict of interest with
Eagle and/or EBI, breach Langmead’s duty of loyalty or fiduciary duties to Eagle
and/or EBI, or otherwise conflict with the provisions of this Agreement;
provided, however, that Langmead shall not be prevented from investing
Langmead’s assets in such form or manner as would not require any services on
the part of Langmead in the operation or the affairs of the entities in which
such investments are made and provided such investments do not present a
conflict of interest with Eagle and/or EBI. Langmead shall promptly notify the
Board of any Outside Arrangement and provide Eagle with any written agreement in
connection therewith.

4.                                     Compensation Benefits. As full
compensation for all services rendered pursuant to this Agreement and the
covenants contained herein, Eagle shall pay to Langmead the following:

4.1   Salary. Beginning on the Commencement Date, Langmead shall be paid a
salary (“Salary”) of One Hundred Ninety Thousand Two Hundred One Dollars and
Eighteen Cents ($190,201.18) on an annualized basis.  Eagle shall pay Langmead’s
Salary in equal installments in accordance with Eagle’s regular payroll periods
as may be set by Eagle from time to time. Langmead’s salary shall be further
increased from time to time at the discretion of the Board.  Langmead shall also
be entitled to certain incentive bonus payments as determined by the Board in
its sole discretion.

4.2   Withholding. Payments of Salary shall be subject to the customary
withholding of income and other employment taxes as is required with respect to
compensation paid by an employer to an employee.

4.3   Vacation and Leave.  Langmead shall be entitled to such vacation and leave
as may be provided for under the current and future leave and vacation policies
of Eagle for executive officers.

4.4   Office Space. Eagle will provide customary office space and office support
to Langmead beginning on the Commencement Date.

4.5   Car Allowance. Eagle will pay Langmead a monthly car allowance of Seven
Hundred Fifty Dollars ($750.00).

4.6   Non-Life Insurance. Eagle will provide Langmead with group health,
disability and other insurance as Eagle may determine appropriate for all
employees of Eagle.

4.7 Life Insurance.

4.7.1 Eagle will obtain, and maintain at all times while this Agreement is in
effect, a term life insurance policy (the “Policy”) on Langmead in the amount of
Seven Hundred Fifty Thousand ($750,000.00), the particular product and carrier
to be chosen by Eagle in its discretion. Langmead shall have the right to
designate the beneficiary of the Policy. Eagle will pay the premium for the
Policy.  In the event Langmead is rated and the premium exceeds the standard
rate, the Policy amount shall be lowered to the maximum amount that can be
purchased at the standard rate for a Seven Hundred Fifty Thousand ($750,000.00)
policy.  For example, if Langmead is rated and the standard rate for a Seven
Hundred Fifty Thousand ($750,000.00) policy would acquire a Five Hundred
Thousand ($500,000.00) policy, Eagle would only be required to purchase the Five

2


--------------------------------------------------------------------------------


Hundred Thousand ($500,000.00) policy.

4.7.2 Parking.  Will be provided by Eagle.

4.7.3 Eagle may, at its cost, obtain and maintain “key-man” life insurance
and/or Bank-owned life insurance on Langmead in such amount as determined by the
Board from time to time. Langmead agrees to cooperate fully and to take all
actions reasonably required by Eagle in connection with such insurance.

4.8   Expenses. Eagle shall promptly upon presentation of proper expense reports
therefore pay or reimburse Langmead, in accordance with the policies and
procedures established from time to time by Eagle for its senior executive
officers, for all reasonable and customary travel and other out-of-pocket
expenses incurred by Langmead in the performance of his duties and
responsibilities under this Agreement and promoting the business of Eagle,
including appropriate membership fees, dues and the cost of attending seminars,
meetings and conventions.

4.9   Retirement Plans. Langmead shall be entitled to participate in any and all
qualified pension or other retirement plans of Eagle which may be applicable to
executive personnel of Eagle.

4.10 Other Benefits. While this Agreement is in effect, Langmead shall be
entitled to all other benefits that Eagle provides from time to time to its
senior executive officers, including, but not limited to, any stock option plan
and other incentive plans.

4.11 Eligibility.  Participation in any health, life, accident, disability,
medical expense or similar insurance plan or any qualified pension or other
retirement plan shall be subject to the terms and conditions contained in such
plan. All matters of eligibility for benefits under any insurance plans shall be
determined in accordance with the provisions of the applicable insurance policy
issued by the applicable insurance company.

4.12 Warrants. Langmead shall be issued warrants or options to acquire shares of
EBI stock from time to time at the discretion of the Board of Directors of EBI
following a recommendation by the Board.  Additional options may be granted
during the term of this Agreement.

5.                                       Conditions Subsequent to Continued
Operation and Effect of Agreement.

5.1   Continued Approval by Bank Regulatory Agencies. This Agreement and all of
its terms and conditions, and the continued operation and effect of this
Agreement and Eagle’s continuing obligations hereunder, shall at all times be
subject to the continuing approval of any and all Bank Regulatory Agencies whose
approval is a necessary prerequisite to the continued operation of Eagle. Should
any term or condition of this Agreement, upon review by any Bank Regulatory
Agency, be found to violate or not be in compliance with any then-applicable
statute or any rule, regulation, order or understanding promulgated by any Bank
Regulatory Agency, or should any term or condition required to be included
herein by any such Bank Regulatory Agency be absent, this Agreement may be
rescinded and terminated by Eagle if the parties hereto cannot in good faith
agree upon such additions, deletions, or modifications as may be deemed
necessary or appropriate to bring this Agreement into compliance.

6.                                       Termination of Agreement. This
Agreement may be terminated prior to expiration of the Term as provided below.

6.1   Definition of Cause. For purposes of this Agreement, “Cause” means:

(a) any act of theft, fraud, intentional misrepresentation or similar conduct by
Langmead in connection with or associated with the services rendered by Langmead
to Eagle under this Agreement;

(b) any failure of this Agreement to comply with any Bank Regulatory Agency
requirement which is not cured in accordance with Section 5.1 within a
reasonable period of time after written notice thereof;

(c) any Bank Regulatory Agency action or proceeding against Langmead as a result
of his negligence, fraud, malfeasance or misconduct;

3


--------------------------------------------------------------------------------


 

(d) any of the following conduct on the part of Langmead that Langmead has not
corrected or cured within thirty (30) days after having received written notice
from Eagle detailing and describing such conduct:

(i)     the use of drugs, alcohol or other substances by Langmead to an extent
which materially interferes with or prevents Langmead from performing Langmead’s
duties under this Agreement;

(ii)    failure by or the inability of Langmead to devote full time, attention
and energy to the performance of Langmead’s duties pursuant to this Agreement
(other than by reason of his death or disability);

(iii)   intentional material failure by Langmead to carry out the explicit
lawful and reasonable directions, instructions, policies, rules, regulations or
decisions of the Board which are consistent with his position; or

(iv)  willful or intentional misconduct on the part of Langmead that results in
substantial injury to Eagle or any of its parent, subsidiaries or affiliates.

6.2   Termination by Eagle.

6.2.1 For Cause. Eagle shall have the right to cancel and terminate this
Agreement and Langmead’s employment for Cause immediately on written notice,
with Langmead’s compensation and benefits ceasing as of Langmead’s last day of
employment, provided, however, that Langmead shall be entitled to benefits
through the last day of employment and accrued compensation to that date.

6.2.2 Without Cause. Eagle shall have the right to cancel and terminate this
Agreement and Langmead’s employment at any time on written notice without Cause
for any or no reason, with Langmead’s compensation and benefits ceasing as of
Langmead’s last day of employment, subject to the provisions of Section 6.4. and
Article 8.

6.3 Termination by Langmead. Langmead shall have the right to cancel and
terminate this Agreement and his employment at any time on sixty (60) days prior
written notice to the Board, with Langmead’s compensation and benefits ceasing
as of Langmead’s last day of employment, provided, however, that Langmead shall
be entitled to benefits through the last day of employment and accrued
compensation to that date.

6.4 Severance. Except as set forth below, if Langmead’s employment with Eagle is
terminated by Eagle or its successors during the Term without Cause, Eagle
shall, for the balance of the Term, continue to pay Langmead, in the manner set
forth below, Langmead’s Salary and benefits at the rate being paid as of the
date of termination; provided, however, that Langmead shall not be entitled to
any such payments of Salary if (i) his employment is terminated due to his death
or long-term disability, or (ii) this Agreement is rendered null and void
pursuant to Section 5.1, or (iii) there is a Change in Control Termination (as
defined in Section 8.2).  Any Salary due Langmead pursuant to this Section 6.4
shall be paid to Langmead in installments on the same schedule as Langmead was
paid immediately prior to the date of termination, each installment to be the
same amount Langmead would have been paid under this Agreement if he had not
been terminated. In the event Langmead breaches any provision of Article 7 of
this Agreement, Langmead’s entitlement to any Salary payable pursuant to this
Section 6.4, if and to the extent not yet paid, shall thereupon immediately
cease and terminate.

7.                                       Confidentiality;  Non-Interference.

7.1 Confidential Information.  Langmead, during employment by Eagle, will have
access to and become familiar with various confidential and proprietary
information of Eagle, its parent, subsidiaries and/or affiliates and/or relating
to the business of Eagle, its parent, subsidiaries and/or affiliates
(“Confidential Information”), including, but not limited to: business plans;
operating results; financial statements and financial information; contracts;
mailing lists; purchasing information; customer data (including lists, names and
requirements); feasibility studies; personnel related information (including
compensation, compensation plans, and staffing plans); internal working
documents and communications; and other materials related to the businesses or

4


--------------------------------------------------------------------------------


activities of Eagle, its parent, subsidiaries and/or affiliates which is made
available only to employees with a need to know or which is not generally made
available to the public. Failure to mark any Confidential Information as
confidential, proprietary or protected information shall not affect its status
as part of the Confidential Information subject to the terms of this Agreement.

7.2 Nondisclosure. Langmead hereby covenants and agrees that Langmead shall not
at any time, directly or indirectly, disclose, divulge, reveal, report, publish,
or transfer any Confidential Information to any Person, or use Confidential
Information in any way or for any purpose, except as required in the course of
Langmead’s employment by Eagle. The covenant set forth in this Section 7.2 shall
not apply to information now known by the public or which becomes known
generally to the public (other than as a result of a breach of this Article 7 by
Langmead) or information that is customarily shown or disclosed.

7.3 Nondisclosure of this Agreement:  The terms, conditions and fact of this
Agreement are strictly confidential.  For the duration of Langmead’s employment,
Langmead agrees not to disclose, directly or indirectly, the existence of this
agreement or any of the terms and conditions herein to any person except that
Langmead may disclose the existence of this Agreement or the terms and
conditions herein to Langmead’s immediate family, tax, financial or legal
advisers, prospective employers, any taxing authority, or as required by law. 
If Langmead is asked about the existence and/or terms and conditions of this
Agreement, Langmead is permitted to state only that “the terms of my employment
are a confidential matter that I am not able to disclose.”  Langmead
acknowledges that the terms of this Paragraph 7.3 are a material inducement for
Employer to enter into this Agreement.

7.4 Documents. All files, papers, records, documents, compilations, summaries,
lists, reports, notes, databases, tapes, sketches, drawings, memoranda, and
similar items (collectively, “Documents”), whether prepared by Langmead, or
otherwise provided to or coming into the possession of Langmead, that contain
any proprietary information about or pertaining or relating to Eagle, its
parent, subsidiaries and/or affiliates and/or their businesses (“Eagle
Information”) shall at all times remain their exclusive property. Promptly after
a request by Eagle or the termination of Langmead’s employment, Langmead shall
take reasonable efforts to (i) return to Eagle all Documents in any tangible
form (whether originals, copies or reproductions) and all computer disks
containing or embodying any Document or Eagle Information and (ii) purge and
destroy all Documents and Eagle Information in any intangible form (including
computerized, digital or other electronic format) as may be requested in writing
by the Chairman of the Board of Eagle, and Langmead shall not retain in any
tangible form any such Document or any summary, compilation, synopsis or
abstract of any Document or Eagle Information.

7.5 Non-Interference. Langmead hereby covenants and agrees that during his
employment and for a period of twelve (12) months after Langmead’s last date of
employment with Eagle, Langmead will not, directly or indirectly, for himself or
any other Person (whether as a proprietor, owner, agent, officer, director,
shareholder, partner, principal, member, employee, contractor, consultant or any
other capacity), induce or attempt to induce any customers, suppliers, officers,
employees, contractors, consultants, agents or representatives of, or any other
person that has a business relationship with, Eagle or any of its parent,
subsidiaries and affiliates to discontinue, terminate or reduce the extent of
their relationship with Eagle and/or any such parent, subsidiary or affiliate or
to take any action that would disrupt or otherwise be disadvantageous to any
such relationship, nor will Langmead otherwise solicit any customer or employee
of Eagle on behalf of himself or any other Person or entity.

7.6 Injunction. In the event of any breach or threatened or attempted breach of
any such provision by Langmead, Eagle shall, in addition to and not to the
exclusion of any other rights and remedies at law or in equity, be entitled to
seek and receive from any court of competent jurisdiction (i) full temporary and
permanent injunctive relief enjoining and restraining Langmead and each and
every other Person concerned therein from the continuation of such volatile acts
and (ii) a decree for specific performance of the applicable provisions of this
Agreement, without being required to furnish any bond or other security.

5


--------------------------------------------------------------------------------


7.7         Reasonableness.

Langmead has carefully read and considered the provisions of this Article 7 and,
having done so, agrees that the restrictions and agreements set forth in this
Article 7 are fair and reasonable and are reasonably required for the protection
of the interests of Eagle and its business, shareholders, directors, officers
and employees. Langmead further agrees that the restrictions set forth in this
Agreement will not impair or unreasonably restrain Langmead’s ability to earn a
livelihood.

8.                                       Change in Control.

8.1           Definition.  “Change in Control” means and shall be deemed to have
occurred if:

(a)  there shall be consummated any consolidation or merger of EBI in which EBI
is not the continuing or surviving corporation or pursuant to which shares of
EBI’s capital stock are converted into cash, securities or other property other
than a consolidation or merger of EBI in which the holders of EBI’s voting stock
immediately before the consolidation or merger shall, upon consummation of the
consolidation or merger, own at least 50% of the voting stock of the surviving
corporation, or any sale of all or substantially all of the assets of EBI; or

(b)  any person (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall after
the Commencement Date become the beneficial owner (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of securities
of EBI representing fifty-one percent (51%) or more of the voting power of then
all outstanding securities of EBI entitled to vote generally in the election of
directors of EBI (including, without limitation, any securities of EBI that any
such person has the right to acquire pursuant to any agreement, or upon exercise
of conversion rights, warrants or options, or otherwise, which shall be deemed
beneficially owned by such person); or

(c)  individuals who at the Commencement Date constitute the entire Board of
Directors of EBI and any new directors whose election by the Board of Directors
of EBI, or whose nomination for election by EBI’s stockholders, shall have been
approved by a vote of at least a majority of the directors then in office who
either were directors at the Commencement Date or whose election or nomination
for election shall have been so approved, shall cease for any reason to
constitute at least a majority of the Board of Directors of EBI.

8.2           Change in Control Termination.  For purposes of this Agreement, a
“Change in Control Termination” means that while this Agreement is in effect:

(a)  Langmead’s employment with Eagle is terminated without Cause (i) within one
hundred twenty (120) days immediately prior to and in conjunction with a Change
in Control or (ii) within twelve (12) months following consummation of a Change
in Control; or

(b)   Langmead is notified within one hundred twenty (120) days immediately
prior to consummation of a Change in Control or within twelve (12) months
following consummation of a Change in Control that, he will not be continued in
a position with Eagle that is comparable (has comparable compensation and
benefits, and is located within twenty-five (25) miles of Langmead’s primary
worksite) to the position Langmead holds at the time such notice is given if the
notice is given prior to the Change in Control or, if the notice is given after
a Change in Control, to the position Langmead held immediately prior to the
Change in Control, and within fifteen (15) days after receiving such
notification Langmead notifies Eagle that he is terminating his employment due
to such change in his employment, with his last day of employment to be mutually
agreed to by Eagle and Langmead but which shall be not more than sixty (60) days
after such notice is given by Langmead; or

(c)   If at the expiration of the twelve (12) month period following
consummation of a Change in Control (the “Action Period”) none of the events
described in Sections 8.2(a) and 8.2(b) above have occurred, Langmead, within
the thirty (30) day period immediately following the last day of the Action
Period, notifies Eagle that he is terminating his employment due to the Change
in Control, with his last day of employment to be mutually agreed to by Eagle
and Langmead but which shall be not more than sixty (60) days after such notice
is given by Langmead.

6


--------------------------------------------------------------------------------


 

8.3           Change in Control Payment.  If there is a Change in Control
Termination, Langmead shall be paid a lump-sum cash payment (the “Change
Payment”) equal to 2.99 times Langmead’s Salary at the highest rate in effect
during the twelve (12) month period immediately preceding his last day of
employment, such Change Payment to be made to Langmead within forty-five (45)
days after his last day of employment.

8.4           Adjustment.

(a)  Notwithstanding anything in this Agreement to the contrary, if the
Determining Firm (as defined in Section 8.4(b)) determines that any portion of
the Change Payment and/or the portions, if any, of other payments or 
distributions in the nature of compensation by Eagle to or for the benefit of
Langmead (including, but not limited to, the value of the acceleration in
vesting of restricted stock, options or any other stock-based compensation)
whether or not paid or payable or distributed or distributable pursuant to the
terms of this Agreement (collectively with the Change Payment, the “Aggregate
Payment”), would cause any portion of the Aggregate Payment to be subject to the
excise tax imposed by Code Section 4999 or would be nondeductible by Eagle
pursuant to Code Section 280G (such portion subject to the excise tax or being
nondeductible, the “Parachute Payment”), the Aggregate Payment will be reduced,
beginning with the Change Payment, to an amount which will not cause any portion
of the Aggregate Payment to constitute a Parachute Payment.

(b) All determinations required to be made under this Section 8.4, will be made
by a reputable law or accounting firm (the “Determining Firm”) selected by
Eagle.  All fees and expenses of the Determining Firm will be obligations solely
of Eagle.  The determination of the Determining Firm will be binding upon Eagle
and Langmead.

9. Assignability.  Langmead shall have no right to assign this Agreement or any
of Langmead’s rights or obligations hereunder to another party or parties.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to contracts
executed and to be performed therein, without giving to the choice of law rules
thereof.

11. Notices. All notices, requests, demands and other communications required to
be given or permitted to be given under this Agreement shall be in writing and
shall be conclusively deemed to have been given (1) when hand delivered to the
other party, or (2) when received when by facsimile at the address a number set
forth below provided however, that notices given by facsimile shall not be
effective unless either a duplicate copy of such facsimile notice is promptly
given by depositing same in a United States Post Office first-class postage
prepaid and addressed to the parties as set forth below, or the receiving party
delivers a written confirmation of receipt for such notice either by facsimile
or any other method permitted under this subject, additionally, any notice given
by facsimile shall be deemed received on the next business day if such notice is
received after 5:00 p.m. (recipient’s time) or on a non-business day); or three
(3) business days after the same have been deposited in a United States post
office with first-class certified mail, return receipt, postage prepaid and
addressed to the parties as set forth below; or (4) the next business day after
same have been deposited with a national overnight delivery service reasonably
approved by the parties (Federal Express and DHL WorldWide Express being deemed
approved by the parties), postage prepaid, addressed to the parties as set forth
below with next-business-day delivery guaranteed, provided that the sending
party received a confirmation of delivery from the delivery service provider.
The address of a party set forth below may be changed by that party by written
notice to the other from time to time pursuant to this Article.

To:

James H. Langmead

 

 

 

7112 Chardon Court

 

 

 

Clarksville, MD 21029

 

 

 

 

 

 

To:

EagleBank

 

 

 

C/O Ronald D. Paul

 

 

 

7815 Woodmont Ave.

 

 

 

Bethesda, MD 20814

 

 

 

 

 

 

cc:

Fred S. Sommer, Esquire

 

 

 

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.

 

7


--------------------------------------------------------------------------------


 

11921 Rockville Pike, Third Floor

 

 

Rockville, MD 20852

 

 

12. Entire Agreement. This Agreement contains all of the agreements and
understandings between the parties hereto with respect to the employment of
Langmead by Eagle, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof. No oral agreements or
written correspondence shall be held to affect the provisions hereof. No
representation, promise, inducement or statement of intention has been made by
either party that is not set forth in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not so set forth.

13. Headings. The Article and Section headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

14. Severability. Should any part of this Agreement for any reason be declared
or held illegal, invalid or unenforceable, such determination shall not affect
the legality, validity or enforceability of any remaining portion or provision
of this Agreement, which remaining portions and provisions shall remain in force
and effect as if this Agreement has been executed with the illegal, invalid or
unenforceable portion thereof eliminated.

15. Amendment: Waiver. Neither this Agreement nor any provision hereof may be
amended, modified, changed, waived, discharged or terminated except by an
instrument in writing signed by the party against which enforcement of the
amendment, modification, change, waiver, discharge or termination is sought. The
failure of either party at any time or times to require performance of any
provision hereof shall not in any manner affect the right at a later time to
enforce the same. No waiver by either party of the breach of any term, provision
or covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term, provision or covenant contained in this Agreement.

16. Gender and Tense. As used in this Agreement, the masculine, feminine and
neuter gender, and the singular or plural number, shall each be deemed to
include the other or others whenever the context so indicates.

17. Binding Effect. This Agreement is and shall be binding upon, and inures to
the benefit of, Eagle, its successors and assigns, and Langmead and his heirs,
executors, administrators, and personal and legal representatives.

[Signatures appear on following page]

8


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

EagleBank

 

 

By:

 

 

 

Title:

 

 

 

 

James H. Langmead

 

 

 

 

James H. Langmead

 

 

 

 

Date

 

 

9


--------------------------------------------------------------------------------